Citation Nr: 9915452	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  93-23 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left ankle injury.  

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella, right knee.  


REPRESENTATION

Appellant represented by:	 Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1980 and from August 1982 to November 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a July 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In July 1992, 
the RO denied the claims of entitlement to increased ratings 
for residuals of a left ankle injury, for chondromalacia 
patella and for aspiration of a left hydrocele.  By rating 
decision dated in November 1996, the RO granted increased 
ratings to 10 percent for residuals of the left ankle injury 
and for status post left epididymectomy.  By decision dated 
in October 1997, the Board denied the claim of entitlement to 
a rating in excess of 10 percent for status post left 
epididymectomy.  

The Board notes that the veteran's representative raised the 
issue of entitlement to service connection for chondromalacia 
patella of the left knee at the time of the February 1993 RO 
hearing.  The issue is not inextricably intertwined with the 
current appeal and is, therefore, referred to the RO for 
appropriate action.

The issues on appeal were before the Board in June 1995 and 
October 1997 at which time they were remanded in order to 
obtain VA examination of the service-connected disabilities.  





FINDINGS OF FACT

1.  The residuals of the left ankle injury are manifested by 
pain and limitation of motion which equates to no more than 
moderate impairment of the ankle.  

2.  Chondromalacia patella of the right knee is manifested by 
pain and limitation of motion which equates to no more than 
moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left ankle injury have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§  4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (1998).  

2.  The criteria for an increased evaluation of 20 percent 
for chondromalacia patella of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§  4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records shows that the veteran 
complained of right knee pain on three occasions in November 
1983.  A diagnosis of chondromalacia of the right knee was 
made.  He was treated for a left ankle injury in December 
1983.  In April 1984, a left ankle strain was noted.  

A VA examination was conducted in January 1985.  The veteran 
complained of pain in the right knee during cold weather.  He 
also reported a history of intermittent swelling of the knee.  
The knee would occasionally go out.  His left ankle was 
painful during cold weather and would occasionally swell.  
The pertinent diagnoses were mild chondromalacia of the right 
knee and residuals of left ankle injury.  

A VA orthopedic examination was conducted in February 1985.  
The veteran reported that his right knee seemed to give out 
easily if he ran a lot.  There was also a popping sensation 
in the knee when he would straighten up after stooping for 
prolonged periods.  He reported that his left ankle ached all 
the time.  The ankle would swell during bad weather.  The 
pertinent diagnoses were mild chondromalacia patella of the 
right knee and residuals of injury to left ankle.  

Numerous VA outpatient treatment records have been associated 
with the claims file.  An April 1987 bone scan revealed warm 
areas of increased concentration of isotope in the knees and 
ankles bilaterally which was felt to be on the basis of 
arthritic changes.  The isotope bone scan otherwise appeared 
to be within normal limits.  A January 1990 X-ray of the 
right knee did not reveal any significant osseous, articular 
or soft tissue abnormality.  A January 1990 treatment record 
included the notation that the veteran was experiencing pain 
and stiffness in his right knee.  He denied any recent knee 
injury.  He had not had any problems with his knee in the 
prior five years.  The diagnosis was history of old injury 
and right knee pain.  

In June 1991, the veteran complained of painful knees and 
ankles.  The impression was knee and ankle pain.  A June 1991 
X-ray of the ankle did not reveal any osseous, articular or 
soft tissue abnormality and was interpreted as a normal 
examination.  A June 1991 X-ray of the knees did not reveal 
any osseous, articular or soft tissue abnormality and was 
interpreted as negative findings.  A December 1991 X-ray 
examination of the knees did not reveal any significant 
abnormalities.  Mild degenerative joint disease of the knees 
was included as an impression on a December 1991 treatment 
record.  

In January 1992, the veteran complained of chronic bilateral 
knee pain and also popping and giving way of the knees.  The 
assessment was derangement of the bilateral knees and early 
degenerative joint disease.  An X-ray of the right knee 
conducted in May 1996 resulted in an impression of no 
radiographic abnormality seen.  A May 1996 X-ray of the left 
ankle was also interpreted as no radiographic abnormality 
seen.  In November 1997, arthralgia of both knees was 
diagnosed.  

The transcript of a February 1993 RO hearing is included in 
the claims file.  The veteran testified that he could not do 
any stooping, bending or a lot of walking due to his right 
knee.  The knee would occasionally swell, pop and crack.  It 
ached all the time and the symptomatology increased during 
cloudy weather.  He wore a brace on his right knee.  He did 
not have a problem with his knee locking.  Stooping gave him 
the most problems.  He was unable to perform a deep knee bend 
and rise up without support.  His ankle would occasionally 
swell up and hurt.  He sometimes experienced painful motion 
in the left ankle.  After prolonged standing he would have to 
sit down due to the pain in his knee and also in his scrotum.  

A VA joints examination was conducted in May 1996.  No 
swelling or deformity was present.  The knee did not exhibit 
any subluxation, lateral instability, non-union, loose 
motion, malunion or atrophy.  The range of motion of the 
right knee was flexion to 112 degrees and extension to 180 
degrees.  The range of motion of the left ankle was plantar 
flexion of 32 degrees and dorsiflexion of 22 degrees.  The 
diagnoses were degenerative joint disease of the right knee 
and left ankle.  

The results of a September 1997 U. S. Civil Service 
Commission medical examination are of record.  It was noted 
that the left ankle would hurt after standing or walking for 
long periods of time.  The right knee was painful after 
stooping, bending, walking or standing for prolonged periods 
of time.  It was the doctor's opinion that the veteran was 
unable to perform the functional requirements of his job 
because of his numerous disorders.  

A VA joints examination was conducted in September 1998.  The 
veteran complained of left ankle and right knee pain which 
was aggravated by too much stress and alleviated by rest and 
relaxation and analgesic medication.  Physical examination 
revealed that left ankle dorsiflexion was 10 degrees and 
plantar flexion was 25 degrees and 10 degrees short in 
inversion to 20 degrees.  There was no evidence of edema.  
Mild ankle pain was noted especially in the lateral 
patellofibular area without evidence of active swelling.  

Physical examination of the right knee revealed that the 
range of motion was 0 to 120 degrees and the medial, lateral 
and anteroposterior stability was normal.  Lachman's and 
McMurray's tests were negative.  Mild subpatellar tenderness 
was observed.  The patellofemoral test was negative.  X-rays 
of the right knee were interpreted as normal.  X-rays of the 
left ankle were within normal limits.  The diagnosis was made 
of left ankle residual deficit secondary to a previous injury 
causing limited range of motion of the ankle.  The examiner 
opined that the left ankle produced mild to moderate 
impairment.  Probable right chondromalacia of the patella 
with functional impairment in the range of mild to moderate 
was also diagnosed.  

A VA examination for stomach, duodenum and peritoneal 
adhesions was conducted in December 1998.  The pertinent 
diagnosis was osteoarthritis of both knees and the left 
ankle.  

General criteria applicable for claims for increased ratings 

Disability evaluations are administered under the Schedule 
for Rating Disabilities that is found in 38 C.F.R. § Part 4 
(1998) and is designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  Id.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1998).  



The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1998).





With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (1998).

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Entitlement to a rating in excess of 
10 percent for residuals of a left ankle 
injury.  

Criteria

Diagnostic Code 5271 provides the rating criteria for 
evaluating limitation of motion of the ankle.  Moderate 
limitation of motion warrants a 10 percent disability 
evaluation and marked limitation of motion of the ankle 
warrants a 20 percent disability evaluation. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

The normal range of motion of the ankle is from 0 to 20 
degrees of dorsiflexion and from 0 to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.70, Plate II (1998).  


Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board finds a rating in excess of 10 percent is not 
warranted for the residuals of a left ankle injury.  At the 
time of the most recent VA examination conducted in September 
1998, the examiner determined that the range of motion of the 
left ankle was 10 degrees of dorsiflexion, 25 degrees of 
plantar flexion, 10 degrees short in inversion.  Mild ankle 
pain was present.  The examiner characterized the impairment 
resulting from the service-connected disability as mild to 
moderate.  

The Board finds, based on the examiner's characterization of 
the left ankle injury as causing mild to moderate impairment 
that the 10 percent evaluation currently assigned for the 
residuals of the left ankle injury is appropriate.  There is 
no evidence of record demonstrating that the veteran 
experiences marked limitation of motion which is required for 
a 20 percent evaluation to be assigned.  The Board has 
considered the criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59, 
however, the most recent examination of record, as well as 
previous examinations on file, are silent as to as clinical 
findings denoting weakened movement, incoordination, excess 
fatigability, etc., and do not provide a basis for an 
evaluation for any disablement in this regard greater than is 
contemplated in the current 10 percent evaluation.  As the 
Board noted earlier, the VA examiner characterized the 
appellant's overall impairment as mild to moderate, and 
provided sufficient clinical findings to permit the 
conclusion that the current 10 percent evaluation for the 
left ankle is proper.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellant's 
left ankle disability.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).
II.  Entitlement to a rating in excess of 
10 percent for chondromalacia of the 
right knee.  

Criteria

The schedule of ratings for the musculoskeletal system 
provides a 10 percent evaluation for slight impairment of 
either knee, including recurrent subluxation or lateral 
instability.  A 20 percent evaluation requires moderate 
impairment and a 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of flexion of a leg to 45º warrants a 10 percent 
evaluation.  Limitation of flexion of a leg to 30 degrees 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of a leg to 10 degrees warrants a 10 
percent evaluation and to 15 degrees warrants an evaluation 
of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

A 30 percent evaluation may be assigned for ankylosis of a 
knee at a favorable angle in full extension, or in slight 
flexion between o degrees and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5256.

A 20 percent evaluation may be assigned for malunion of a 
tibia and fibula with moderate knee or ankle disability.  A 
30 percent evaluation may be assigned for malunion of a tibia 
and fibula with marked knee or ankle disability.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5262.

In a recent precedent opinion, the VA General Counsel held 
that where the medical evidence shows the veteran has 
arthritis of the knee and where the diagnostic code 
applicable to his disability is not based upon limitation of 
motion, a separate rating for limitation of motion may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97.

The normal arc of motion for the knee is from 0 degrees of 
extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board finds an increased rating to 20 percent is 
warranted when the right knee disability is evaluated under 
Diagnostic Code 5257.  At the time of the most recent VA 
examination, the examiner characterized the functional 
impairment the veteran experienced in his right knee as mild 
to moderate.  Moderate impairment of the knee is assigned a 
20 percent evaluation under Diagnostic Code 5257.  A rating 
in excess of 20 percent cannot be assigned under Diagnostic 
Code 5257 as there is no evidence of severe impairment of the 
knee.  The ligaments were stable, Lachman's and McMurray's 
tests were negative and the patellofemoral test was also 
negative.  

An increased rating is not warranted upon application of 
Diagnostic Codes 5260 or 5261.  It was noted on the report of 
the September 1998 VA examination that the range of motion of 
the right knee was from 0 to 120 degrees.  There is no 
evidence of record demonstrating that flexion of the right 
leg was limited to 45 degrees or less or that extension of 
the knee was limited to 10 degrees or more.  

The medical evidence of record does not show, and the veteran 
has not otherwise complained of, ankylosis or malunion of the 
tibia or fibula.  As such, the provisions of diagnostic code 
5262 and 5256 are bot for application and, accordingly, an 
evaluation in excess of 20 percent for the appellant's right 
knee disability may not be assigned pursuant to these 
provisions.

The radiographic studies of the right knee have consistently 
been negative for arthritis.  Accordingly, assignment of an 
evaluation in excess of 20 percent for the right knee 
disability may not be assigned pursuant to diagnostic code 
50003 (5010) and the VA General Counsel opinion discussed 
earlier.

The Board again reiterates that when the veteran was most 
recently examined by VA, the examiner described his overall 
right knee impairment as mild to moderate, and this is 
consistent with the evidence of record.  The examiner 
reported no clinical findings reflective of functional loss 
due to pain, weakened movement, excess fatigability, or 
atrophy of the quadriceps muscles.  Accordingly, the Board 
finds that the evidentiary record does not support a higher 
evaluation under the criteria of 38 C.F.R. § 4.40, 4.45, than 
is already contemplated in the currently granted 20 percent 
evaluation.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a left ankle is denied.  

Entitlement to an increased rating of 20 percent for 
chondromalacia of the right knee is granted, subject to the 
governing criteria applicable to the payment of monetary 
awards.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

